Exhibit 99.1 NEWS RELEASE YAMANA GOLD DECLARES QUARTERLY DIVIDEND TORONTO, ONTARIO, December 21, 2007 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU)today announced its fourth quarter dividend of US$0.01 per share.Shareholders of record at midnight on Monday, December 31, 2007 will be entitled to receive payment of this dividend on Monday, January 14, 2008. The dividend is an “eligible dividend” for Canadian tax purposes. About Yamana Yamana is a Canadian gold producer with significant gold production, gold development stage properties, exploration properties, and land positions in Brazil, Argentina, Chile, Mexico, Central America and the United States. Yamana is producing gold at intermediate company production levels in addition to significant copper and silver production. Company management plans to continue to build on this base through existing operating mine expansions and throughput increases, the advancement of its exploration properties and by targeting other gold consolidation opportunities in Brazil, Argentina and elsewhere in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Yamana Gold Inc. Jodi Peake Vice President, Public & Investor Relations (416) 815-0220 Email: investor@yamana.com www.yamana.com
